Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2020 has been entered.
 
Response to Amendment
	This Non-final Office action is response to the Request for Continued Examination Filed on 06/08/2020. The amendments to the claims are acknowledged and have been entered.
	Claims 1, 2, 4-6, 8-12, 14, 15, and 17-20 are amended,
	Claims 1-20 remain pending.

Response to Arguments
	Argument 1, Applicant argues on page 9-10 of Arguments/Remarks Made in an Amendment filed 06/08/2020 that previously cited references Ward and Marra do not teach, “user selection of a level of display granularity, including a regional display level 
	Response to Argument 1, In light of the new Amendments, there is a ground of rejection based on prior art (U.S. Patent Application NO. 20150172393 “Oplinger”), and applicant’s Arguments regarding the combination Ward and Marra are not relevant to the updated rejections.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-15, & 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application NO. 20150172393 “Oplinger”. 
Claim 1:
Oplinger teaches a system comprising: a user location mechanism comprising one or more computer processors (i.e. para. [0006], The system further includes one or more processors configured to generate the invitation) configured to perform operations comprising: 
(i.e. para. [0050], Fig. 3, the interface includes a touch screen with which a user can make inputs to the GUI 302) on a client device (i.e. Fig. 3, mobile computing device 300) associated with a user of a social media application (i.e. para. [0057], A, FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting) a display setting option to select a level of display granularity for user location of the user to one or more friend users (i.e. para. [0055], The GUI 334 also includes a sharing type control 338 that allows the user to select the type of location information to be shared) forming part of a social network of the user (i.e. para. [0042], list 242 of location sharing participants), the level of display granularity selectable via the display setting option (i.e. Fig. 3D, a sharing type control 338) comprising, at least: 
a precise display level providing for display of actual user location (i.e. para. [0055], the user can select a best available location, which will request the most accurate location information available from the devices), and 
a regional display level providing for display of user location at a non- precise location within a predefined fixed geographical region within which the actual user location is located (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data);
(i.e. para. [0055], the user to select the type of location information to be shared), via the display setting option (i.e. para. [0055], a sharing type control 338), selection of the regional display level for the one or more friend users (i.e. para. [0055], select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), determining an actual location of a user device associated with the user (i.e. para. [0031], the computing device 104b can use a more accurate and/or precise location data source, such as the global positioning system 112)	 identifying (i.e. para. [0030], the location server system 102 specifies in the request for location information that a less accurate and/or precise type of location data source may be used, such as the Wi-Fi network 108a) from multiple predefined fixed geographical regions (i.e. para. [0055], neighborhood, city, country, or place), a particular predefined fixed geographical region within which the actual location of the user device is situated (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems, such as a Wi-Fi network); and	 determining a display location for the user such that the display location differs (i.e. para. [0030], In response to receiving the request for location information, the computing device 104b then retrieves the location data from the specified type of location data source (e.g., the Wi-Fi network 108a) and sends location information to the location server system 102) from the actual location of the user device (i.e. para. [0031], a more accurate and/or precise location data source, such as the global positioning system 112), and such that the display location is within the (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems); and	 a map engine comprising one or more computer processor devices (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) configured to perform operations comprising: 
causing generation of a map-based graphical user interface (GUI) (i.e. para. [0065], FIG. 5C shows an example of a GUI 514 for presenting shared location information. The GUI 514 can be provided by, for example, a map application) for a social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting), the map-based GUI including an interactive map of a geographical area (i.e. para. [0065], The map application uses the location information from each participant to present multiple icons 518a-c for the participants in the map area 516. A user can select an icon, such as the icon 518a, to display additional information for the participant) that includes at least part of the(i.e. para. [0066], Fig. 5D, GUI 520 presents a name or nickname for the participant, a city and/or region in which the participant is located; and	 causing display on the interactive map of the GUI (i.e. para. [0065], Fig. 5C, 514 for presenting shared location information) of a user icon at the display location (i.e. para. [0065], Fig. 5C, location information in a map area 516), the user icon being representative of the user (i.e. para. [0065], location information from each participant to present multiple icons 518a-c) associated with the user device (i.e. para. [0055], location information available from the devices).  

Claim 2:
Oplinger teaches the system of claim 1, 
wherein the map-based GUI is generated on a friend user device (i.e. para. [0049], the location server system 102 and/or client computing devices can also provide user interfaces for other types of computing devices) that is associated with a member of the one or more friend users (i.e. para. [0041], list 242 of location sharing participants).  

Claim 3:
Oplinger teaches the system of claim 2, 
wherein the map engine (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) is configured to, in response to generation of an instance of the map-based GUI on the user device (i.e. para. [0014], FIGS. 5A-D show examples of graphical user interfaces for accepting an invitation to temporarily share location information among multiple computing device), (i.e. para. [0065], Fig. 2C, The GUI 240 also includes a map 244 that shows the location of the current user), so that the display location of the user icon (i.e. para. [0032], Fig. 2A, The GUI 200 includes an indication 202 that a user named gobo is currently accessing the location sharing system) is different (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data) on the user device than it is on the friend user device (i.e. para. [0014], it is noted that, “FIGS. 5A-D show examples of graphical user interfaces for accepting an invitation to temporarily share location information among multiple computing device”, wherein the shared location may be the, “less specific than the beset available location” set by a user in para. [0055], and thusly is different from the best available current location of the user shown in Fig 2A).  

Claim 4:
Oplinger teaches the system of claim 1, 
wherein the particular predefined fixed geographical region is a cartographically defined area (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).  

Claim 5: 
Oplinger teaches the system of claim 4, 
(i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).  .  

Claim 6:
Oplinger teaches the system of claim 4.
 wherein the particular predefined fixed geographical region is a neighborhood (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).   

Claim 9:
Oplinger teaches the system of claim 2,
wherein the user location mechanism is further configured to maintain, while the user device is located in particular predefined fixed geographical region (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), the display location consistent (i.e. para. [0068], it is noted that, “The invitation specifies a limited time for which the location information is shared”, wherein the shared location type will be consistent for the time duration that the location information is shared) between different instances of generation of the map-based GUI (i.e. para. [0067], The location server system receives the parameters and generates (604) an invitation to share location information between computing devices of multiple potential participants).  

Claim 10:
Oplinger teaches the system of claim 2, 
wherein the map engine (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) is configure to display in association with the user icon (i.e. para. [0065], multiple icons 518a-c for the participants in the map area 516) a label indicating the particular predefined fixed geographical region (i.e. para. [0065], it is noted in, “FIG. 5C shows an example of a GUI 514 for presenting shared location information”, that the city label “San Francisco” is visible with the user icon “Gobo”).  

Claim 11:
Oplinger teaches a method comprising: 
presenting in a graphical user interface on a client device associated with a user of a social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting) a display setting option to select a level of display granularity for user location of the user to one or more friend users (i.e. para. [0055], The GUI 334 also includes a sharing type control 338 that allows the user to select the type of location information to be shared) forming part of a social network of the user (i.e. para. [0042], list 242 of location sharing participants), the level of display granularity selectable via the display setting option (i.e. Fig. 3D, a sharing type control 338) comprising, at least: 
a precise display level providing for display of actual user location (i.e. para. [0055], the user can select a best available location, which will request the most accurate location information available from the devices), and 
a regional display level providing for display of user location at a non- precise location within a predefined fixed geographical region within which the actual user location is located (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data);
receiving user input indicating (i.e. para. [0055], the user to select the type of location information to be shared), via the display setting option (i.e. para. [0055], a sharing type control 338), selection of the regional display level for the one or more friend users (i.e. para. [0055], select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), determining an actual location of a user device associated with the user (i.e. para. [0031], the computing device 104b can use a more accurate and/or precise location data source, such as the global positioning system 112)	 identifying (i.e. para. [0030], the location server system 102 specifies in the request for location information that a less accurate and/or precise type of location data source may be used, such as the Wi-Fi network 108a) from multiple (i.e. para. [0055], neighborhood, city, country, or place), a particular predefined fixed geographical region (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)) within which the actual location of the user device is situated (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems, such as a Wi-Fi network); and	 determining a display location for the user such that the display location differs from the actual location of the user device (i.e. para. [0055], location type that is less specific than the best available location), and such that the display location is within the particular predefined fixed geographical region (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems, such as a Wi-Fi network); and	 a map engine comprising one or more computer processor devices (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) configured to perform operations comprising: 
causing generation of a map-based graphical user interface (GUI) (i.e. para. [0065], FIG. 5C shows an example of a GUI 514 for presenting shared location information. The GUI 514 can be provided by, for example, a map application) for a social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting), the map-based GUI including an interactive map of a geographical area (i.e. para. [0065], The map application uses the location information from each participant to present multiple icons 518a-c for the participants in the map area 516. A user can select an icon, such as the icon 518a, to display additional information for the participant) that includes at least part of the(i.e. para. [0066], Fig. 5D, GUI 520 presents a name or nickname for the participant, a city and/or region in which the participant is located; and	 causing display on the interactive map of the GUI (i.e. para. [0065], Fig. 5C, 514 for presenting shared location information) of a user icon at the display location (i.e. para. [0065], Fig. 5C, location information in a map area 516), the user icon being representative of the user (i.e. para. [0065], location information from each participant to present multiple icons 518a-c) associated with the user device (i.e. para. [0055], location information available from the devices).  

Claim 12:
Oplinger teaches the method of claim 11, 
wherein the map-based GUI is generated on a friend user device (i.e. para. [0049], the location server system 102 and/or client computing devices can also provide user interfaces for other types of computing devices) that is associated  (i.e. para. [0041], list 242 of location sharing participants).  

Claim 13:
Oplinger teaches the method of claim 12, 
further comprising, in response to generation of an instance of the map-based GUI on the user device (i.e. para. [0014], FIGS. 5A-D show examples of graphical user interfaces for accepting an invitation to temporarily share location information among multiple computing device), cause display of the user icon for the user substantially at the actual location (i.e. para. [0065], Fig. 2C, The GUI 240 also includes a map 244 that shows the location of the current user), so that the display location of the user icon (i.e. para. [0032], Fig. 2A, The GUI 200 includes an indication 202 that a user named gobo is currently accessing the location sharing system) is different (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data) on the user device than it is on the friend user device (i.e. para. [0014], it is noted that, “FIGS. 5A-D show examples of graphical user interfaces for accepting an invitation to temporarily share location information among multiple computing device”, wherein the shared location may be the, “less specific than the beset available location” set by a user in para. [0055], and thusly is different from the best available current location of the user shown in Fig 2A).  

Claim 14:
Oplinger teaches the method of claim 13, 
wherein the particular predefined fixed geographic is a city (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).  .  

Claim 15:
Oplinger teaches the method of claim 13, 
wherein the particular predefined fixed geographical region is a neighborhood (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).   

Claim 18:
Oplinger teaches the method of claim 12.
 wherein the user location mechanism is further configured to maintain, while the user device is located in particular predefined fixed geographical region (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), the display location consistent (i.e. para. [0068], it is noted that, “The invitation specifies a limited time for which the location information is shared”, wherein the shared location type will be consistent for the time duration that the location information is shared) between different instances of generation of the map-based GUI (i.e. para. [0067], The location server system receives the parameters and generates (604) an invitation to share location information between computing devices of multiple potential participants).  

Claim 19:
Oplinger teaches the method of claim 12, 
wherein the map engine (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) is configure to display in association with the user icon (i.e. para. [0065], multiple icons 518a-c for the participants in the map area 516) a label indicating the particular predefined fixed geographical region (i.e. para. [0065], it is noted in, “FIG. 5C shows an example of a GUI 514 for presenting shared location information”, that the city label “San Francisco” is visible with the user icon “Gobo”).  

Claim 20:
Oplinger teaches a non-transitory computer-readable storage medium (i.e. para. [0079], The computer program product can also be tangibly embodied in a computer- or machine-readable medium, such as the memory 704,) having stored thereon instructions for causing a machine, when executing the instructions (i.e. para. [0079], A computer program product can be tangibly embodied in an information carrier. The computer program product may contain instructions that, when executed, perform one or more methods, such as those described above), to perform operations comprising: 
(i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting) a display setting option to select a level of display granularity for user location of the user to one or more friend users (i.e. para. [0055], The GUI 334 also includes a sharing type control 338 that allows the user to select the type of location information to be shared) forming part of a social network of the user (i.e. para. [0042], list 242 of location sharing participants), the level of display granularity selectable via the display setting option (i.e. Fig. 3D, a sharing type control 338) comprising, at least: 
a precise display level providing for display of actual user location (i.e. para. [0055], the user can select a best available location, which will request the most accurate location information available from the devices), and 
a regional display level providing for display of user location at a non- precise location within a predefined fixed geographical region within which the actual user location is located (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data);
receiving user input indicating (i.e. para. [0055], the user to select the type of location information to be shared), via the display setting option (i.e. para. [0055], a sharing type control 338), selection of the regional display level for the one or more friend users (i.e. para. [0055], select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), determining an actual location of a user device associated with the user (i.e. para. [0055], the most accurate location information available from the devices;	 identifying (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems, such as a Wi-Fi network) from multiple predefined fixed geographical regions (i.e. para. [0055], neighborhood, city, country, or place), a particular predefined fixed geographical region (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)) within which the actual location of the user device is situated (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems, such as a Wi-Fi network) ; and	 determining a display location for the user such that the display location differs from the actual location of the user device (i.e. para. [0055], location type that is less specific than the best available location), and such that the display location is within the particular predefined fixed geographical region (i.e. para. [0030], the location server system 102 specifies in the request for location information that a less accurate and/or precise type of location data source may be used); and	 a map engine comprising one or more computer processor devices (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) configured to perform operations comprising: 
causing generation of a map-based graphical user interface (GUI) (i.e. para. [0065], FIG. 5C shows an example of a GUI 514 for presenting shared location information. The GUI 514 can be provided by, for example, a map application) for a social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting), the map-based GUI including an interactive map of a geographical area (i.e. para. [0065], The map application uses the location information from each participant to present multiple icons 518a-c for the participants in the map area 516. A user can select an icon, such as the icon 518a, to display additional information for the participant) that includes at least part of the(i.e. para. [0066], Fig. 5D, GUI 520 presents a name or nickname for the participant, a city and/or region in which the participant is located; and	 causing display on the interactive map of the GUI (i.e. para. [0065], Fig. 5C, 514 for presenting shared location information) of a user icon at the display location (i.e. para. [0065], Fig. 5C, location information in a map area 516), the user icon being representative of the user (i.e. para. [0065], location information from each participant to present multiple icons 518a-c) (i.e. para. [0055], location information available from the devices).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2015/0172393, “Oplinger”, as applied to claims 2 and 12 above and further in light of U.S. Patent Application Publication NO. 2015/0067880, “Ward”.
Claim 7:
Oplinger teaches the system of claim 2.

However, Ward teaches 
wherein the user location mechanism (i.e. para. [0031], Fig. 1, a StrongHold system 109 supplies the necessary functionality for location access control) is configured to determine the display location (i.e. Fig. 3, Center point 303), by generating the display location in an at least partially randomized procedure (i.e. para. [0027], A spoofed location may be dithered, that is precise location estimates may be randomly (or semi-randomly) reduced in accuracy using an offset; para. [0027]) within the defined geographical region (i.e. Ward, para. [0049], Fig. 3, area of spoofing (AOS) 309).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to determine the display location by generating the display location in an at least partially randomized procedure to Oplinger’s map interface for displaying a user location with adding a random offset to an actual user location taught by Ward. One would have been motivated to combine Ward with Oplinger, and would have had a reasonable expectation of success as the combination enforces user control over his or her actual location, supplying at need or at will the requested level of user privacy and personal security (Ward, para. [0030]).

Claim 8:
Oplinger teaches the system of claim 2.

However, Ward teaches 
wherein the user location mechanism (i.e. para. [0031], Fig. 1, a StrongHold system 109 supplies the necessary functionality for location access control) is configured to determine the display location (i.e. Fig. 3, Center point 303), by generating a random location (i.e. para. [0048], Fig. 3, a first random offset 302 has been applied to the actual location estimation 301) within the particular predefined fixed geographical region (i.e. para. [0049], Fig. 3, “area of spoofing (AOS) 309”, where it is noted in para. [0058] that “the region of probability for a spoofed location is limited by a city limit 411, making the region of probability over the border 411 out-of-bounds for a spoofed location”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to determine the display location by generating a random location within the particular predefined fixed geographical region to Oplinger’s map interface for displaying a user location with adding a random offset to an actual user location taught by Ward. One would have been motivated to combine Ward with Oplinger, and would have had a reasonable expectation of success as the combination enforces user control over his or her actual location, supplying at need or at will the requested level of user privacy and personal security (Ward, para. [0030]).

Claim 16:

Oplinger does not explicitly teach wherein the user location mechanism is configured to determine the display location by generating the display location in an at least partially randomized procedure.  
However, Ward teaches 
wherein the user location mechanism (i.e. para. [0031], Fig. 1, a StrongHold system 109 supplies the necessary functionality for location access control) is configured to determine the display location (i.e. Fig. 3, Center point 303), by generating the display location in an at least partially randomized procedure (i.e. para. [0027], A spoofed location may be dithered, that is precise location estimates may be randomly (or semi-randomly) reduced in accuracy using an offset; para. [0027]) within the defined geographical region (i.e. Ward, para. [0049], Fig. 3, area of spoofing (AOS) 309).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to determine the display location by generating the display location in an at least partially randomized procedure to Oplinger’s map interface for displaying a user location with adding a random offset to an actual user location taught by Ward. One would have been motivated to combine Ward with Oplinger, and would have had a reasonable expectation of success as the combination enforces user control over his or her actual location, supplying at need or at will the requested level of user privacy and personal security (Ward, para. [0030]).

Claim 17:

Oplinger does not explicitly teach wherein the user location mechanism is configured to determine the display location by generating a random location within the particular predefined fixed geographical region.  
However, Ward teaches 
wherein the user location mechanism (i.e. para. [0031], Fig. 1, a StrongHold system 109 supplies the necessary functionality for location access control) is configured to determine the display location (i.e. Fig. 3, Center point 303), by generating a random location (i.e. para. [0048], Fig. 3, a first random offset 302 has been applied to the actual location estimation 301) within the particular predefined fixed geographical region (i.e. para. [0049], Fig. 3, “area of spoofing (AOS) 309”, where it is noted in para. [0058] that “the region of probability for a spoofed location is limited by a city limit 411, making the region of probability over the border 411 out-of-bounds for a spoofed location”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to determine the display location by generating a random location within the particular predefined fixed geographical region to Oplinger’s map interface for displaying a user location with adding a random offset to an actual user location taught by Ward. One would have been motivated to combine Ward with Oplinger, and would have had a reasonable expectation of success as the combination enforces user control over his or her actual location, supplying at need or at will the requested level of user privacy and personal security (Ward, para. [0030]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent NO. 8,761,797 “Norton”, teaches a map viewer enabling each of users 115a-c to view the particular user's current geographic location and the relative geographic locations of other users (or their devices) as represented on a digital map displayed in the map viewer.
 U.S. Patent Application NO. 20140157139 “Coroy”, teaches a user may have configured his privacy/security to disclose his/her location at different precision levels based upon who is requesting the location information. For example, if the requestor of the information is unknown to the user, only country-level precision location information may be released.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171